Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Applicant’s election without traverse of Claims 1-15 in the reply filed on 11/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sollie et al. (US 10882684 B2; hereinafter Sollie).
Regarding claims 1-3, 5, 7-8, and 15, Sollie teaches a box defining walls with insulation cavities comprising an insulation batt (226) defining a top end and a bottom end, the insulation batt defining an inner side and an outer side (see Fig. 1B); a wrap liner blank comprising an inner portion (206) extending across a first panel and a second panel of the wrap liner blank (see Fig. 4), the inner side of the insulation batt positioned facing the inner portion; a ledge portion (208) extending across the first panel and the second panel of the wrap liner blank, the ledge portion hingedly coupled to the inner portion by an inner hinge (see Fig. 4), the top end of the insulation batt positioned facing the ledge portion; and an outer portion (202) extending across the first panel and the second panel of the wrap liner blank, the outer portion hingedly coupled to the ledge portion by a ledge hinge (see Fig. 4), the outer side of the insulation batt facing the outer portion, the outer portion defining an outer hinge between the first panel and the second panel, the first panel being foldable relative to the second panel about the outer hinge from an unfolded configuration to a folded configuration wherein the inner portion at least partially defines an insulated cavity within the wrap liner blank (see Fig. 5A).  Examiner notes that Sollie’s blank in the Figure 4 embodiment comprises four hingedly attached outer portion panels with four associated ledges and inner portion panels.
Regarding claims 4 and 6, Sollie teaches a container wherein the top end is captured in a channel defined between the outer portion and the inner portion (Col 6 lines 29-51).
Regarding claims 9 and 14, Sollie teaches a blank for making a container wherein the inner portion defines a clearance notch separating a portion of the inner portion defined by the first panel from a portion of the inner portion defined by the second panel (402; see Fig. 4).  
Regarding claim 11, Sollie teaches a container wherein the wrap liner blank defines a first end and a second end opposite from the first end; and the first end and the second end define a closure mechanism (207) configured to secure the first
end to the second end.
Allowable Subject Matter
7.	Claim 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734